1                                    UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                      ***
      SECURITIES AND EXCHANGE
4     COMMISSION,
5                          Plaintiffs,                    2:19-cv-01515-APG-VCF
                                                          ORDER
6     vs.
      JOHN F. THOMAS, et al.,
7
                            Defendants.
8

9
            Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
10
     recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
11
     HEREBY ORDERED that the hearing on the Motion to Withdraw as Counsel of Record (ECF No. 69)
12
     and Motion to Withdraw Appearance (ECF No. 70), scheduled for 10:30 AM, April 17, 2020, will be held
13
     by telephone.
14
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
15
     minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
16
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
17
     proceedings is prohibited.
18
            IT IS FURTHER ORDERED that a managing agent, director, or officer of Einstein Sports
19
     Advisory, LLC, QSA, LLC, Vegas Basketball Club, LLC, Vegas Football Club, LLC, Wellington Sports
20
     Club, LLC, and Welscorp, Inc., must call in for the hearing scheduled for 10:30 AM, April 17, 2020.
21
            IT IS FURTHER ORDERED that John Thomas and Thomas Becker must call in for the hearing
22
     scheduled for 10:30 AM, April 17, 2020.
23
            IT IS FURTHER ORDERED that Mr. Crane M. Pomerantz must mail a copy of this order to John
24
     Thomas, Thomas Becker, and to a managing agent, director, or officer of Einstein Sports Advisory, LLC,
25
1    QSA, LLC, Vegas Basketball Club, LLC, Vegas Football Club, LLC, Wellington Sports Club, LLC, and

2    Welscorp, Inc. Mr. Pomerantz must file his certificate of service on this order to his clients, on or before

3    March 31, 2020.

4           DATED this 24th day of March, 2020.
                                                                  _________________________
5                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
